Citation Nr: 1430181	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a prostate disability.

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the lumbar spine with compression fracture L4 and L5 and radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

(The issue of entitlement to a higher initial rating for DDD of the lumbar spine with compression fracture L4 and L5 and radiculopathy is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have a prostate disability that is attributable to his period of active military service.


CONCLUSION OF LAW

The Veteran does not have prostate disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for service connection was received in January 2009.  Through the March 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim, including how VA determines disability ratings and effective dates.  Thereafter, the Veteran was afforded the opportunity to respond.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file and VA treatment records have been associated with the claims file as well.  The Veteran has not identified any treatment records outside the claims file that should be obtained prior to adjudication of the instant claim. 

VA also satisfied its duty obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In November 2010, the Veteran was afforded a VA examination to assess the nature and etiology of his prostate disability.  The examiner offered an opinion and supporting rationale as to the etiology of the Veteran's prostate disability.  While the Veteran attacks the examiner's credentials, see July 2012 VA Form 9, the Veteran does not offer any cogent argument as to how, if at all, the November 2010 VA examination was inadequate.  While the Veteran may feel that the examiner lacks the necessary credentials, a review of the examination report reveals that the evidence of record was thoroughly reviewed and considered in the context of the Veteran's service connection claim.  The examination and report are adequate for the purpose of evaluating the nature and etiology of the Veteran's prostate disability, and the examiner, who is a physician's assistant, qualifies as an expert-one who has knowledge by training and experience beyond that of an ordinary lay person.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue addressed herein is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service. See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6) (iii) (2013).  The record shows that the Veteran had service during the requisite period in Vietnam, and he is presumed to have been exposed to herbicide in service.  See Veteran's DD 214.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include prostate cancer.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2013). 

To begin, in this instance, the provisions of 38 C.F.R. § 3.309 are not applicable as the Veteran does not have prostate cancer.  Indeed, a review of the Veteran's claims file does not reveal any diagnosis of prostate cancer.  Upon VA examination in November 2010, the examiner specifically opined that the Veteran does not have prostate cancer.  As such, the Veteran does not suffer from any of the prostate-related disabilities listed in 38 C.F.R. § 3.309 and, accordingly, the regulations relating to presumptive service connection as a result of the Veteran's exposure to herbicides in Vietnam are not applicable.  

The Veteran has, however, been diagnosed with benign prostatic hypertrophy without urinary obstruction.  See November 2010 VA Examination Report.  

The Veteran's service treatment records note several instances of prostatitis while the Veteran was in service.  Specifically, an August 1968 treatment note explains that the Veteran was having prostate trouble that began prior to service and continued to have painful testicles.  The August 1968 treatment note explained that the Veteran had had prostatitis in the past.  A September 1968 treatment note specifies prostatitis and that the Veteran's prostate was very tender.  A March 1969 treatment note explained that the Veteran had had a previous bout of pyelitis and prostatitis.  Another March 1969 note specifies that the Veteran has been treated for a genitourinary infection but was asymptomatic at that time.  Upon his separation from service, no prostate or testicular problems were noted.  See August 1969 Report of Medical History.  

Following service, the Veteran sought treatment for prostate problems.  In February 1997, the Veteran sought treatment from Dr. M.H., who noted the Veteran's history of prostate problems and diagnosed the Veteran with benign prostatic hypertrophy.  A November 2003 VA treatment record notes the Veteran's history of chronic prostatitis.  

Despite in-service incidences of prostatitis and prostate problems, there is simply no competent evidence of record linking the Veteran's present prostate disability with those incidences of prostatitis or any other in-service incident.  

The Veteran was afforded a VA examination in November 2011.  There, the examiner provided a thorough description of the Veteran's prostate problems.  As stated above, the examiner diagnosed the Veteran as having benign prostate hypertrophy (BPH).  The examiner explained that the Veteran does not suffer from prostate cancer and does not currently experience prostate infections.  The examiner concluded that the Veteran's current BPH was not related to his period of active service.  In concluding so, the examiner noted that the Veteran "...did have prostatitis with infection during service time and required recurrent antibiotics to clear it up."  The examiner explained that there is "[n]o evidence of any ongoing or chronic prostatitis issues currently.  He has developed BPH over the years but nothing to indicate that this developed secondary to past prostatitis.  Medical evidence points to age-related development of BPH." The Board considers that opinion highly probative as the physician offered an explanation for the conclusion.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).

While the Veteran himself asserts that his current prostate disability is etiologically related to his period of active service, see July 2011 VA Form 9 Attachment, he is not competent to opine on such a complex medical question.  See Jandreau, 492 F.3d at 1377.  As such, there is no competent evidence counter to the probative VA examiner's opinion, which is against the Veteran's claim.

In summary, the evidence is against the Veteran's claim.  There is no evidence that the Veteran suffers from prostate cancer, which could be presumptively service connected given the Veteran's presumed exposure to herbicides while serving in Vietnam.  See 38 C.F.R. § 3.309.  Instead, the Veteran has been diagnosed with BPH.  While the Veteran certainly suffered bouts of prostatitis during military service, there is no competent evidence of record linking his current BPH with any event in service, including those bouts of prostatitis.  The detailed VA examiner's report is strong evidence against a finding of some nexus between the Veteran's BPH and his period of active service.  There is simply no competent evidence counter to the November 2010 VA examiner's opinion and supporting rationale.

Under the circumstances, the Board finds that the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002), see also Ortiz, 274 F.3d 1361.


ORDER

Entitlement to service connection for a prostate disability is denied.


REMAND

Regarding the Veteran's service-connected back disability, a new VA examination is required to assess the extent of that disability.

The Veteran was afforded a VA examination in November 2010.  There, the examiner noted that the Veteran does not have lumbar pain radiculopathy.  The examiner did, however, note that that the Veteran "...has patchy decreased sensation in the lower extremities...."  The Veteran has been diagnosed with patchy hypoesthesia in both lower extremities.  See March 2010 Record of Dr. J.T.  The examiner, while ruling out radiculopathy, did not address whether the Veteran experiences hypoesthesia or any other neurologic abnormality associated with his service-connected back disability.

Each objective compensable neurologic abnormality associated with a spine disability, including but not limited to bowel impairment and bladder impairment, warrants a separate evaluation.  38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  It is unclear whether the Veteran manifests any objective neurologic abnormality associated with his low back disability.  Given the conflicting evidence of record (the November 2010 VA examination report is opposed to the Veteran's private treatment records), a new VA examination should be undertaken to determine the current severity of the Veteran's service-connected back disability and to reconcile the conflicting evidence as to whether he experiences neurological impairment associated with his back disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.  All efforts to obtain VA treatment records should be noted within the Veteran's claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the current extent of his service-connected DDD of the lumbar spine with compression fracture L4 and L5 and radiculopathy.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary tests and studies should be conducted and the examiner should review the results of any testing and include them in the report.

The VA examiner is directed to conduct range-of-motion testing of the lumbar spine and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must describe all functional losses, including those due to flare-ups, by equating the disability to additional loss of motion (expressed in degrees) beyond what is shown on clinical evaluation.

The examiner is also directed to specifically comment on whether there are muscle spasms or guarding severe enough to result in abnormal spine contour or abnormal gait.

The examiner must also identify each neurological abnormality associated with the service-connected spine disorder, particularly the presence of either left or right lower extremity radiculopathy and/or hypoesthesia.  Each nerve affected or seemingly affected should be identified.

The severity of each neurological sign and symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the nerves affected or seemingly affected. 

All opinions must be accompanied by an explanation. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Following any additional indicated development, the agency of original jurisdiction should review the claims file and re-adjudicate the Veteran's claim for a higher initial rating for his service-connected back disability.  Consideration should be given to rating any objective neurologic abnormalities separately.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


